Exhibt 10.6

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of May, 2009, by and between LIQUIDMETAL TECHNOLOGIES, INC., a Delaware
corporation (“Borrower”), and WC COLLATERAL AGENT LLC, a Delaware limited
liability company (“Agent”) and each other person or entity listed as a Secured
Party on Schedule 1 attached to this Agreement (the “Investors” and, together
with Agent, the “Secured Parties”).

 

Recitals

 

WHEREAS, the Secured Parties have agreed to purchase 8% Senior Secured
Convertible Notes (the “Notes”) from the Borrower pursuant to the terms of a
Securities Purchase and Exchange Agreement (the “Purchase Agreement”), of even
date herewith, between the Borrower and the Secured Parties.

 

WHEREAS, the Secured Parties have required, as a condition to purchasing the
Notes, that Borrower grant the Agent, for the benefit of the Investors, a
security interest in all of Borrower’s assets listed on Exhibit A hereto, on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Notes, the Purchase Agreement, and herein, the parties hereto,
intending to be legally bound, agree as follows:

 


1.             INCORPORATION OF RECITALS, PURCHASE AGREEMENT, AND NOTES.  THE
FOREGOING RECITALS, THE PURCHASE AGREEMENT, THE NOTES, AND THE TERMS AND
PROVISIONS THEREOF, ARE HEREBY INCORPORATED HEREIN IN THEIR ENTIRETY BY THIS
REFERENCE.


 


2.             DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET
FORTH BELOW:


 

“Collateral” means all assets and personal and fixture property of Borrower of
any kind and nature whatsoever now owned or hereafter acquired by Borrower,
whether tangible or intangible, including without limitation all of Borrower’s
right, title, and interest in and to the property and assets listed on
Exhibit A, including all proceeds thereof and all increases, substitutions,
replacements, additions, and accretions thereof.

 

“Obligations” has the meaning given in Section 3(a) below.

 

“Patents” mean, collectively, all of Borrower’s letters patent under the laws of
the United States listed on Schedule A hereto, all recordings and registrations
thereof and applications therefor, including, without limitation, the inventions
described therein, all reissues, continuations, divisions, renewals, extensions,
continuations-in-part thereof, in each case whether now owned or existing or
hereafter acquired or arising.

 

“Permitted Liens” mean any of the following: (i) liens for current taxes or
other governmental or regulatory assessments which are not delinquent, or which
are being contested in good faith by the appropriate procedures and for which
appropriate reserves are maintained;

 

--------------------------------------------------------------------------------


 

(ii) liens granted in favor of the Agent and/or the Secured Parties;
(iii) licenses or sublicenses of Patents, in each instance granted to others not
interfering in any material respect with the business of the Borrower;
(iv) liens or security interests existing on the date hereof in connection with
indebtedness or obligations disclosed in Schedule 3(p) of the Purchase
Agreement, but only if the existence of the lien or security interest is
disclosed on Schedule 3(p) (“Existing Indebtedness”); or (v) liens or security
interests granted by the Borrower to secure Senior Indebtedness.

 

“Security Interest” has the meaning given in Section 3(b) below.

 

“Senior Indebtedness” shall have the meaning set forth in the Notes.

 


3.             SECURITY FOR OBLIGATIONS.


 


A.             THIS AGREEMENT SECURES, AND THE COLLATERAL IS COLLATERAL SECURITY
FOR, THE PROMPT PAYMENT OR PERFORMANCE IN FULL WHEN DUE, WHETHER AT STATED
MATURITY, BY REQUIRED PREPAYMENT, DECLARATION, ACCELERATION, CONVERSION, DEMAND
OR OTHERWISE (INCLUDING THE PAYMENT OF AMOUNTS THAT WOULD BECOME DUE BUT FOR THE
OPERATION OF THE AUTOMATIC STAY UNDER SECTION 363(A) OF THE BANKRUPTCY CODE, 11
U.S.C. §362(A)) OF ALL OBLIGATIONS AND LIABILITIES OF EVERY NATURE OF BORROWER
NOW OR HEREAFTER EXISTING UNDER OR ARISING OUT OF THE NOTES AND THIS AGREEMENT
AND ALL EXTENSIONS OR RENEWALS THEREOF, WHETHER FOR PRINCIPAL, INTEREST,
(INCLUDING, WITHOUT LIMITATION, INTEREST THAT, BUT FOR THE FILING OF A PETITION
IN BANKRUPTCY WITH RESPECT TO BORROWER, WOULD ACCRUE ON SUCH OBLIGATIONS), FEES,
EXPENSES, INDEMNITIES OR OTHERWISE, WHETHER VOLUNTARY OR INVOLUNTARY, DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED, WHETHER OR NOT
JOINTLY OWED WITH OTHERS, AND WHETHER OR NOT FROM TIME TO TIME DECREASED OR
EXTINGUISHED AND LATER INCREASED, CREATED OR INCURRED, AND ALL OR ANY PORTION OF
SUCH OBLIGATIONS OR LIABILITIES THAT ARE PAID, TO THE EXTENT ALL OR ANY PART OF
SUCH PAYMENT IS AVOIDED OR RECOVERED DIRECTLY OR INDIRECTLY FROM AGENT OR ANY
SECURED PARTY AS A PREFERENCE, FRAUDULENT TRANSFER OR OTHERWISE (ALL SUCH
OBLIGATIONS OF BORROWER BEING THE “OBLIGATIONS”).


 


B.             AS SECURITY FOR THE PAYMENT OF THE OBLIGATIONS, THE BORROWER
HEREBY GRANTS TO THE AGENT, ITS SUCCESSORS AND ITS ASSIGNS, FOR THE PRO RATA
BENEFIT OF THE INVESTORS, THEIR SUCCESSORS AND THEIR ASSIGNS, A SECURITY
INTEREST IN THE COLLATERAL (THE “SECURITY INTEREST”).  WITHOUT LIMITING THE
FOREGOING, THE AGENT IS HEREBY AUTHORIZED TO FILE ONE OR MORE FINANCING
STATEMENTS, CONTINUATION STATEMENTS OR OTHER DOCUMENTS FOR THE PURPOSE OF
PERFECTING, CONFIRMING, CONTINUING, ENFORCING OR PROTECTING THE SECURITY
INTEREST, NAMING THE BORROWER AS DEBTORS AND THE AGENT AS SECURED PARTY.


 


C.             THE BORROWER AGREES AT ALL TIMES TO KEEP IN ALL MATERIAL RESPECTS
ACCURATE AND COMPLETE ACCOUNTING RECORDS WITH RESPECT TO THE COLLATERAL,
INCLUDING, BUT NOT LIMITED TO, A RECORD OF ALL PAYMENTS AND PROCEEDS RECEIVED.


 


4.             REPRESENTATIONS AND WARRANTIES.  BORROWER REPRESENTS AND WARRANTS
AS FOLLOWS:


 


A.             FINANCING STATEMENTS.  EXCEPT FOR THE FINANCING STATEMENTS IN
FAVOR OF THE AGENT, AT THE TIME OF GRANTING THE SECURITY INTEREST DESCRIBED
HEREIN, NO FINANCING STATEMENT COVERING THE COLLATERAL OR ANY PORTION THEREOF
WILL BE ON FILE IN ANY PUBLIC

 

2

--------------------------------------------------------------------------------



 


OFFICE, AND, EXCEPT FOR PERMITTED LIENS, BORROWER AGREES NOT TO EXECUTE OR
AUTHORIZE THE FILING OF ANY SUCH ADDITIONAL FINANCING STATEMENT IN FAVOR OF ANY
PERSON, ENTITY OR GOVERNMENTAL AGENCY (WHETHER FEDERAL, STATE OR LOCAL) OTHER
THAN AGENT AS LONG AS ANY PORTION OF THE OBLIGATIONS EVIDENCED BY THE NOTES
REMAIN UNPAID.


 


B.             NO OTHER LIENS.  EXCEPT AS SET FORTH ON SCHEDULE 4(B) HERETO, NO
EFFECTIVE SECURITY AGREEMENT, FINANCING STATEMENT, EQUIVALENT SECURITY OR LIEN
INSTRUMENT OR CONTINUATION STATEMENT COVERING ALL OR ANY PART OF THE COLLATERAL
IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE.


 


C.             LEGAL NAME.  BORROWER’S EXACT LEGAL NAME IS AS SET FORTH IN THE
FIRST PARAGRAPH OF THIS AGREEMENT.  BORROWER SHALL NOT CHANGE ITS LEGAL NAME OR
ITS FORM OF ORGANIZATION WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT.


 


D.             TITLE AND AUTHORITY.  BORROWER HAS (I) RIGHTS IN AND GOOD TITLE
TO THE COLLATERAL IN WHICH IT IS GRANTING A SECURITY INTEREST HEREUNDER AND
(II) THE REQUISITE CORPORATE POWER AND AUTHORITY TO GRANT TO THE AGENT THE
SECURITY INTEREST IN SUCH COLLATERAL PURSUANT HERETO AND TO EXECUTE, DELIVER AND
PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT
THE CONSENT OR APPROVAL OF ANY OTHER PERSON OTHER THAN ANY CONSENT OR APPROVAL
WHICH HAS BEEN OBTAINED.  BORROWER HAS THE SOLE, FULL AND CLEAR TITLE TO EACH OF
THE PATENTS SHOWN ON SCHEDULE A HERETO AND THE REGISTRATIONS THEREOF ARE VALID
AND SUBSISTING AND IN FULL FORCE AND EFFECT.  NONE OF THE PATENTS HAS BEEN
ABANDONED OR DEDICATED, AND, EXCEPT TO THE EXTENT THAT THE AGENT, UPON PRIOR
WRITTEN NOTICE BY BORROWER, SHALL CONSENT, BORROWER WILL NOT DO ANY ACT, OR OMIT
TO DO ANY ACT, WHEREBY THE PATENTS MAY BECOME ABANDONED OR DEDICATED AND SHALL
NOTIFY THE AGENT IMMEDIATELY IF IT KNOWS OF ANY REASON OR HAS REASON TO KNOW
THAT ANY APPLICATION OR REGISTRATION MAY BECOME ABANDONED OR DEDICATED. 
BORROWER HEREBY REPRESENTS AND WARRANTS THAT THE PATENTS SHOWN ON SCHEDULE A ARE
THE ONLY ISSUED U.S. PATENTS OWNED BY BORROWER AS OF THE DATE OF THIS AGREEMENT.


 


E.             FILING.  FULLY EXECUTED UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS CONTAINING A DESCRIPTION OF THE COLLATERAL SHALL HAVE BEEN, OR SHALL
BE DELIVERED TO THE AGENT IN A FORM SUCH THAT THEY CAN BE, FILED OF RECORD IN
EVERY GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE IN EVERY JURISDICTION IN WHICH ANY
PORTION OF THE COLLATERAL IS LOCATED NECESSARY TO PUBLISH NOTICE OF AND PROTECT
THE VALIDITY OF AND TO ESTABLISH A VALID, LEGAL AND PERFECTED SECURITY INTEREST
IN FAVOR OF THE AGENT IN RESPECT OF THE COLLATERAL IN WHICH A SECURITY INTEREST
MAY BE PERFECTED BY FILING IN THE UNITED STATES AND ITS TERRITORIES AND
POSSESSIONS, AND NO FURTHER OR SUBSEQUENT FILING, REFILING, RECORDING,
RERECORDING, REGISTRATION OR REREGISTRATION IS NECESSARY IN ANY SUCH
JURISDICTION, EXCEPT AS PROVIDED UNDER APPLICABLE LAW WITH RESPECT TO THE FILING
OF UNIFORM COMMERCIAL CODE CONTINUATION STATEMENTS.


 


F.              VALIDITY OF SECURITY INTEREST.  THE SECURITY INTEREST
CONSTITUTES A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN ALL OF THE
COLLATERAL FOR PAYMENT AND PERFORMANCE OF THE OBLIGATIONS SUBJECT ONLY TO
PERMITTED LIENS.

 

3

--------------------------------------------------------------------------------


 


G.             LOCATIONS OF COLLATERAL; PLACE OF BUSINESS.  BORROWER HEREBY
REPRESENTS AND WARRANTS THAT ALL THE COLLATERAL IS LOCATED AT THE LOCATIONS
LISTED ON SCHEDULE A HERETO AND THAT ITS FEDERAL EMPLOYER IDENTIFICATION NUMBER
IS AS SET FORTH ON SAID SCHEDULE.  THE BORROWER AGREES NOT TO ESTABLISH, OR
PERMIT TO BE ESTABLISHED, ANY OTHER LOCATION FOR COLLATERAL UNLESS ALL FILINGS
UNDER THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY STATE OR OTHERWISE WHICH
ARE REQUIRED BY THIS AGREEMENT OR THE NOTES TO BE MADE WITH RESPECT TO THE
COLLATERAL HAVE BEEN MADE AND THE AGENT HAS A VALID, LEGAL AND PERFECTED
SECURITY INTEREST IN THE COLLATERAL.  BORROWER CONFIRMS THAT ITS CHIEF EXECUTIVE
OFFICE IS LOCATED AT THE OFFICE INDICATED ON SCHEDULE A HERETO AND THAT BORROWER
IS INCORPORATED IN THE STATE OF DELAWARE.  BORROWER AGREES NOT TO CHANGE, OR
PERMIT TO BE CHANGED, THE LOCATION OF ITS CHIEF EXECUTIVE OFFICE UNLESS ALL
FILINGS UNDER THE UNIFORM COMMERCIAL CODE OR OTHERWISE WHICH ARE REQUIRED BY
THIS AGREEMENT OR THE NOTES TO BE MADE HAVE BEEN MADE AND THE AGENT HAS A VALID,
LEGAL AND PERFECTED SECURITY INTEREST.


 


5.             COVENANTS AND AGREEMENTS.  BORROWER COVENANTS AND AGREES AS
FOLLOWS:


 


A.             RESTRICTIONS.  BORROWER AGREES THAT UNTIL THE OBLIGATIONS SHALL
HAVE BEEN SATISFIED IN FULL, BORROWER SHALL NOT, WITHOUT AGENT’S PRIOR WRITTEN
CONSENT, ASSIGN, TRANSFER, ENCUMBER OR OTHERWISE DISPOSE OF THE COLLATERAL, OR
ANY INTEREST THEREIN, EXCEPT THAT BORROWER MAY (I) LICENSE (OTHER THAN ON AN
EXCLUSIVE BASIS FOR ALL KNOWN FIELDS OF USE FOR THE DURATION OF THE TERM OF THE
PATENT) OR GRANT SIMILAR RIGHTS AND INTERESTS ON AN ARM’S LENGTH BASIS
CONSISTENT WITH GOOD INDUSTRY PRACTICE IN ALL OR ANY PART OF THE PATENTS TO
UNRELATED THIRD PARTIES PURSUANT TO ITS BUSINESS; (II) SELL, LICENSE ON AN
EXCLUSIVE BASIS FOR ALL KNOWN FIELDS OF USE FOR THE DURATION OF THE TERM OF THE
PATENT OR OTHERWISE TRANSFER FOR VALUE ALL OR ANY PART OF THE PATENTS WITH THE
PRIOR WRITTEN CONSENT OF THE AGENT, WHICH CONSENT WILL NOT BE UNREASONABLY
WITHHELD; (III) SELL INVENTORY (AS SUCH TERM IS DEFINED IN EXHIBIT A HERETO) IN
THE ORDINARY COURSE OF BUSINESS OR SELL OBSOLETE EQUIPMENT OR INVENTORY FOR THE
REASONABLE FAIR VALUE THEREOF; OR (IV) GRANT A PERMITTED LIEN.  IN ADDITION, THE
BORROWER AGREES THAT, UNTIL THE OBLIGATIONS SHALL HAVE BEEN SATISFIED IN FULL,
THE BORROWER WILL NOT FORM ANY NEW DIRECT OR INDIRECT SUBSIDIARY WITH MATERIAL
ASSETS UNLESS THE SUBSIDIARY, UPON FORMATION, EXECUTES A JOINDER TO THIS
AGREEMENT IN WHICH ALL OF THE SUBSIDIARY’S ASSETS BECOME INCLUDED AS A PART OF
THE COLLATERAL HEREUNDER AND THE SUBSIDIARY ENTERS INTO A GUARANTEE OF THE
NOTES.  THE BORROWER AGREES THAT NONE OF ITS SUBSIDIARIES HAS ANY MATERIAL
ASSETS OTHER THAN LIQUIDMETAL KOREA CO., LTD. AND LIQUIDMETAL COATINGS, LLC.


 


B.             DEFENSE.  BORROWER SHALL AT ITS OWN EXPENSE TAKE ANY AND ALL
ACTIONS REASONABLY NECESSARY TO PROTECT AND DEFEND THE COLLATERAL AGAINST ALL
CLAIMS OR DEMANDS AND TO DEFEND THE SECURITY INTEREST OF THE AGENT IN SUCH
COLLATERAL, AND THE PRIORITY THEREOF, AGAINST ANY ADVERSE LIEN OF ANY NATURE
WHATSOEVER (OTHER THAN PERMITTED LIENS).


 


C.             MAINTENANCE.  BORROWER SHALL AT ALL TIMES AND AT ITS OWN EXPENSE
MAINTAIN AND KEEP, OR CAUSE TO BE MAINTAINED AND KEPT, THE COLLATERAL.  BORROWER
SHALL PERFORM ALL ACTS AND EXECUTE ALL DOCUMENTS, INCLUDING, WITHOUT LIMITATION,
SECURITY AGREEMENTS WITH RESPECT TO PATENTS IN FORM SUITABLE FOR FILING WITH THE
UNITED STATES PATENT AND TRADEMARK OFFICE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B, HEREOF REQUESTED BY THE AGENT AT ANY TIME TO EVIDENCE, PERFECT,
MAINTAIN, RECORD AND ENFORCE THE AGENT’S INTEREST IN THE COLLATERAL


 


4

--------------------------------------------------------------------------------



 


THAT CONSISTS OF PATENTS OR OTHERWISE IN FURTHERANCE OF THE PROVISIONS OF THIS
AGREEMENT, AND BORROWER HEREBY AUTHORIZES THE AGENT TO EXECUTE AND FILE ONE OR
MORE FINANCING STATEMENTS (AND SIMILAR DOCUMENTS) OR COPIES THEREOF OR OF THIS
AGREEMENT WITH RESPECT TO THE COLLATERAL SIGNED ONLY BY THE AGENT.  BORROWER
WILL TAKE ALL NECESSARY STEPS IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT
AND TRADEMARK OFFICE OR ANY SIMILAR OFFICE OR AGENCY OF THE UNITED STATES OR ANY
STATE THEREOF TO MAINTAIN EACH APPLICATION AND REGISTRATION OF THE PATENTS,
INCLUDING, WITHOUT LIMITATION, FILING OF RENEWALS, AFFIDAVITS OF USE, AFFIDAVITS
OF INCONTESTABILITY AND OPPOSITION, INTERFERENCE AND CANCELLATION PROCEEDINGS.


 


D.             AGENT’S RIGHT TO TAKE ACTION.  IF, AFTER TEN DAYS WRITTEN NOTICE
FROM AGENT, BORROWER FAILS TO PERFORM OR OBSERVE ANY OF ITS COVENANTS OR
AGREEMENTS SET FORTH IN THIS SECTION 5 OR IF BORROWER NOTIFIES AGENT THAT IT
INTENDS TO ABANDON ALL OR ANY PART OF THE COLLATERAL, AGENT MAY (BUT NEED NOT)
PERFORM OR OBSERVE SUCH COVENANT OR AGREEMENT OR TAKE STEPS TO PREVENT SUCH
INTENDED ABANDONMENT ON BEHALF AND IN THE NAME, PLACE, AND STEAD OF BORROWER
(OR, IN THE CASE OF INTENDED ABANDONMENT, IN AGENT’S OWN NAME) AND MAY (BUT NEED
NOT) TAKE ANY AND ALL OTHER ACTIONS THAT AGENT MAY REASONABLY DEEM NECESSARY TO
CURE OR CORRECT SUCH FAILURE OR PREVENT SUCH INTENDED ABANDONMENT.


 


E.             COSTS AND EXPENSES.  EXCEPT TO THE EXTENT THAT THE EFFECT OF SUCH
PAYMENT WOULD BE TO RENDER ANY LOAN OR FORBEARANCE OF MONEY USURIOUS OR
OTHERWISE ILLEGAL UNDER ANY APPLICABLE LAW, BORROWER SHALL PAY THE AGENT ON
DEMAND THE AMOUNT OF ALL MONEYS EXPENDED AND ALL COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY THE AGENT OR THE
SECURED PARTIES IN CONNECTION WITH OR AS A RESULT OF THE AGENT’S TAKING ACTION
UNDER SUBSECTION 5(D), EXCEPT FOR INTENDED ABANDONMENT OF THE COLLATERAL BY
BORROWER, OR EXERCISING ITS RIGHTS UNDER SECTION 7, TOGETHER WITH INTEREST
THEREON FROM THE DATE EXPENDED OR INCURRED BY AGENT OR THE SECURED PARTIES.


 


F.              USE AND DISPOSITION OF COLLATERAL.  BORROWER SHALL NOT MAKE OR
PERMIT TO BE MADE ANY ASSIGNMENT, PLEDGE OR HYPOTHECATION OF THE COLLATERAL
OTHER THAN PERMITTED LIENS OR AS PERMITTED BY SECTION 5(A) ABOVE, OR GRANT ANY
SECURITY INTEREST IN THE COLLATERAL EXCEPT FOR THE SECURITY INTEREST AND
PERMITTED LIENS.  BORROWER SHALL NOT MAKE OR PERMIT TO BE MADE ANY TRANSFER OF
ANY COLLATERAL, EXCEPT IN THE ORDINARY COURSE OF BUSINESS OR AS PERMITTED BY
SECTION 5(A) ABOVE, AND BORROWER SHALL REMAIN AT ALL TIMES IN POSSESSION OF THE
COLLATERAL OWNED BY IT OTHER THAN TRANSFERS TO THE AGENT PURSUANT TO THE
PROVISIONS HEREOF AND AS OTHERWISE PROVIDED IN THIS AGREEMENT.  THE AGENT SHALL
HAVE THE RIGHT, AS THE TRUE AND LAWFUL AGENT OF THE BORROWER, WITH POWER OF
SUBSTITUTION FOR THE BORROWER AND IN THE BORROWER’S NAME, THE AGENT’S NAME OR
OTHERWISE, FOR THE USE AND BENEFIT OF THE INVESTORS AND SOLELY TO EFFECT THE
PURPOSES OF THIS AGREEMENT, (I) TO ENDORSE THE BORROWER’S NAME UPON ANY NOTES,
ACCEPTANCES, CHECKS, DRAFTS, MONEY ORDERS OR OTHER EVIDENCES OF PAYMENT WITH
RESPECT TO THE COLLATERAL THAT MAY COME INTO ITS POSSESSION; (II) TO SIGN THE
NAME OF THE BORROWER ON ANY INVOICE RELATING TO ANY OF THE COLLATERAL AND
(III) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
UNDER THIS AGREEMENT OR UNDER THE NOTES, (A) TO RECEIVE, ENDORSE, ASSIGN AND/OR
DELIVER ANY AND ALL NOTES, ACCEPTANCES, CHECKS, DRAFTS, MONEY ORDERS OR OTHER
EVIDENCES OR INSTRUMENTS OF PAYMENT RELATING TO THE COLLATERAL OR ANY PART
THEREOF, AND BORROWER HEREBY WAIVES NOTICE

 

5

--------------------------------------------------------------------------------



 


OF PRESENTMENT, PROTEST AND NON-PAYMENT OF ANY INSTRUMENT SO ENDORSED, (B) TO
DEMAND, COLLECT, RECEIVE PAYMENT OF, GIVE RECEIPT FOR, EXTEND THE TIME OF
PAYMENT OF AND GIVE DISCHARGES AND RELEASES OF ALL OR ANY OF THE COLLATERAL
AND/OR RELEASE THE OBLIGOR THEREON, (C) TO COMMENCE AND PROSECUTE ANY AND ALL
SUITS, ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT
JURISDICTION TO COLLECT OR OTHERWISE REALIZE ON ALL OR ANY OF THE COLLATERAL OR
TO ENFORCE ANY RIGHTS IN RESPECT OF ANY COLLATERAL, (D) TO SETTLE, COMPROMISE,
COMPOUND, ADJUST OR DEFEND ANY ACTIONS, SUITS OR PROCEEDINGS RELATING TO OR
PERTAINING TO ALL OR ANY OF THE COLLATERAL, AND (E) TO USE, SELL, ASSIGN,
TRANSFER, PLEDGE, MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ALL
OR ANY OF THE COLLATERAL, AND TO DO ALL OTHER ACTS AND THINGS NECESSARY TO CARRY
OUT THE PURPOSES OF THIS AGREEMENT, AS FULLY AND COMPLETELY AS THOUGH THE AGENT
WERE THE ABSOLUTE OWNER OF THE COLLATERAL FOR ALL PURPOSES; PROVIDED, HOWEVER,
THAT NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS REQUIRING OR OBLIGATING THE
AGENT OR ANY INVESTOR TO MAKE ANY COMMITMENT OR TO MAKE ANY INQUIRY AS TO THE
NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED BY THE AGENT OR SUCH INVESTOR OR
TO PRESENT OR FILE ANY CLAIM OR NOTICE, OR TO TAKE ANY ACTION WITH RESPECT TO
THE COLLATERAL OR ANY PART THEREOF OR THE MONEYS DUE OR TO BECOME DUE IN RESPECT
THEREOF OR ANY PROPERTY COVERED THEREBY, AND NO ACTION TAKEN BY THE AGENT OR ANY
INVESTOR OR OMITTED TO BE TAKEN WITH RESPECT TO THE COLLATERAL OR ANY PART
THEREOF SHALL GIVE RISE TO ANY DEFENSE, COUNTERCLAIM OR OFFSET IN FAVOR OF
BORROWER OR TO ANY CLAIM OR ACTION AGAINST THE AGENT OR ANY INVESTOR IN THE
ABSENCE OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE AGENT OR SUCH
INVESTOR; AND PROVIDED FURTHER THAT, THE AGENT SHALL AT ALL TIMES ACT REASONABLY
AND IN GOOD FAITH.  IT IS UNDERSTOOD AND AGREED THAT THE APPOINTMENT OF THE
AGENT AS THE AGENT OF THE BORROWER FOR THE PURPOSES SET FORTH ABOVE IN THIS
SECTION 5(F) IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE.  THE PROVISIONS OF
THIS SECTION 5(F) SHALL IN NO EVENT RELIEVE BORROWER OF ANY OF ITS OBLIGATIONS
HEREUNDER WITH RESPECT TO THE COLLATERAL OR ANY PART THEREOF (OTHER THAN
OBLIGATIONS WHICH ARE IMPAIRED AS A RESULT OF ACTIONS TAKEN BY THE AGENT
PURSUANT TO THIS SECTION 5(F)) OR IMPOSE ANY OBLIGATION ON THE AGENT OR ANY
INVESTOR TO PROCEED IN ANY PARTICULAR MANNER WITH RESPECT TO THE COLLATERAL OR
ANY PART THEREOF, OR IN ANY WAY LIMIT THE EXERCISE BY THE AGENT OR ANY INVESTOR
OF ANY OTHER OR FURTHER RIGHT WHICH IT MAY HAVE ON THE DATE OF THIS AGREEMENT OR
HEREAFTER, WHETHER HEREUNDER OR BY LAW OR OTHERWISE.  ANYTIME ACTION IS TAKEN
UNDER THIS SECTION 5(F), PROMPT WRITTEN NOTICE OF SUCH ACTION SHALL BE PROVIDED
TO BORROWER BY AGENT.


 


G.             ACCOUNT CONTROL AGREEMENT.  BORROWER AGREES TO USE BEST EFFORTS
TO OBTAIN AS SOON AS PRACTICABLE THE SIGNATURE OF BANK OF AMERICA TO AN ACCOUNT
CONTROL AGREEMENT FOR ALL DEPOSIT ACCOUNTS OF THE COMPANY.  SUCH ACCOUNT CONTROL
AGREEMENT SHALL BE IN SUBSTANTIALLY THE FORM SET FORTH AS EXHIBIT C, WITH SUCH
REASONABLE CHANGES AS SHALL BE REQUESTED BY BANK OF AMERICA.  UPON BANK OF
AMERICA’S AGREEMENT TO THE FORM OF ACCOUNT CONTROL AGREEMENT, THE BORROWER WILL
PROMPTLY EXECUTE SUCH AGREEMENT AND DELIVER A DULY EXECUTED COUNTERPART TO
AGENT.


 


H.             FURTHER ASSURANCES.  BORROWER AGREES, AT ITS EXPENSE, TO EXECUTE,
ACKNOWLEDGE, DELIVER AND CAUSE TO BE DULY FILED ALL SUCH FURTHER INSTRUMENTS AND
DOCUMENTS AND TAKE ALL SUCH ACTIONS AS THE AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST FOR THE ASSURING AND PRESERVING OF THE SECURITY INTEREST AND
THE RIGHTS AND REMEDIES CREATED HEREBY, INCLUDING, WITHOUT LIMITATION, THE
PAYMENT OF ANY FEES AND TAXES REQUIRED IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE GRANTING OF


 


6

--------------------------------------------------------------------------------



 


THE SECURITY INTEREST AND THE FILING OF ANY FINANCING STATEMENTS OR OTHER
DOCUMENTS IN CONNECTION HEREWITH.


 


6.             EVENTS OF DEFAULT.  EACH OF THE FOLLOWING OCCURRENCES SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT (HEREIN CALLED “EVENT OF
DEFAULT”):


 


A.             AN EVENT OF DEFAULT, AS DEFINED IN THE NOTES, SHALL OCCUR; OR


 


B.             BORROWER SHALL FAIL PROMPTLY TO OBSERVE OR PERFORM ANY COVENANT
OR AGREEMENT HEREIN BINDING ON IT AND SUCH FAILURE IS NOT CURED WITHIN 20 DAYS
AFTER WRITTEN NOTICE FROM THE AGENT; OR


 


C.             THERE IS ANY LEVY, SEIZURE, OR ATTACHMENT OF ALL OR ANY MATERIAL
PORTION OF THE COLLATERAL, OTHER THAN AS SET FORTH IN THIS AGREEMENT; OR


 


D.             ANY OF THE REPRESENTATIONS OR WARRANTIES CONTAINED IN SECTION 4
SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE.


 


7.             REMEDIES.  SUBJECT TO THE PROVISIONS OF SECTION 8 HEREOF, UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT AND AT ANY TIME THEREAFTER, THE AGENT MAY,
AT ITS OPTION, TAKE ANY OR ALL OF THE FOLLOWING ACTIONS:


 


A.             EXERCISE ANY OR ALL REMEDIES AVAILABLE UNDER THIS AGREEMENT OR
THE NOTES INCLUDING, WITHOUT LIMITATION, ANY AND ALL RIGHTS AFFORDED TO A
SECURED PARTY UNDER, AND SUBJECT TO ITS OBLIGATIONS CONTAINED IN, THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN ANY STATE OR OTHER APPLICABLE LAW; OR


 


B.             SELL, ASSIGN, TRANSFER, PLEDGE, ENCUMBER, OR OTHERWISE DISPOSE OF
THE COLLATERAL; OR


 


C.             ENFORCE THE PATENTS COMPRISING THE COLLATERAL AND IF AGENT SHALL
COMMENCE ANY SUIT FOR SUCH ENFORCEMENT, BORROWER SHALL, AT THE REQUEST OF AGENT,
DO ANY AND ALL LAWFUL ACTS AND EXECUTE ANY AND ALL PROPER DOCUMENTS REASONABLY
REQUIRED BY AGENT IN AID OF SUCH ENFORCEMENT; OR


 


D.             INCUR EXPENSES, INCLUDING ATTORNEYS’ FEES AT THE REGULAR HOURLY
RATES OF THE AGENT’S COUNSEL FROM TIME TO TIME IN EFFECT, LEGAL EXPENSES AND
COSTS FOR THE EXERCISE OF ANY RIGHT OR POWER UNDER THIS AGREEMENT, WHICH
EXPENSES ARE SECURED BY THIS AGREEMENT;


 


8.             SUBORDINATION OF SECURITY INTEREST TO SENIOR CREDITORS.  THE
SECURED PARTIES HEREBY SUBORDINATE ANY AND EVERY LIEN AND SECURITY INTEREST IN
THE COLLATERAL (AS DEFINED IN THE LOAN AGREEMENT) NOW OR HEREAFTER HELD BY THEM
(BUT ONLY TO THE EXTENT IT SECURES THE SENIOR INDEBTEDNESS) TO ANY AND EVERY
PERMITTED LIEN (AS DEFINED IN THE NOTES) THAT ANY HOLDER OF THE EXISTING
INDEBTEDNESS OR ANY SENIOR INDEBTEDNESS (“SENIOR CREDITORS”) NOW OR HEREAFTER
HOLDS IN THE COLLATERAL WITH RESPECT TO EXISTING INDEBTEDNESS OR SENIOR
INDEBTEDNESS, NOTWITHSTANDING ANY STATEMENT OR PROVISION CONTAINED IN THIS
AGREEMENT OR THE NOTES TO THE CONTRARY AND IRRESPECTIVE OF THE TIME OR ORDER OF
FILING OR RECORDING OF FINANCING STATEMENTS, DEEDS OF TRUST, MORTGAGES OR OTHER
NOTICES OF SECURITY INTERESTS, LIENS OR ASSIGNMENTS GRANTED PURSUANT THERETO,
AND IRRESPECTIVE


 


7

--------------------------------------------------------------------------------



 


OF ANYTHING CONTAINED IN ANY FILING OR AGREEMENT TO WHICH ANY PARTY HERETO OR
ITS RESPECTIVE SUCCESSORS AND ASSIGNS MAY NOW OR HEREAFTER BE A PARTY, AND
IRRESPECTIVE OF THE ORDINARY RULES FOR DETERMINING PRIORITIES UNDER THE UNIFORM
COMMERCIAL CODE OR UNDER ANY OTHER LAW GOVERNING THE RELATIVE PRIORITIES OF
SECURED CREDITORS.  SENIOR CREDITORS SHALL HAVE THE EXCLUSIVE RIGHT TO MANAGE,
PERFORM AND ENFORCE THE TERMS OF THEIR RESPECTIVE PRIVILEGES, RIGHTS, AND
AGREEMENTS WITH RESPECT TO THEIR RESPECTIVE COLLATERAL ACCORDING TO THEIR
DISCRETION AND THE EXERCISE OF THEIR BUSINESS JUDGMENT INCLUDING, BUT NOT
LIMITED TO, THE EXCLUSIVE RIGHT TO TAKE OR RETAKE POSSESSION OF THE COLLATERAL
AND TO HOLD, PREPARE FOR SALE, PROCESS, SELL, LEASE, DISPOSE OF, OR LIQUIDATE
THE COLLATERAL, PURSUANT TO A FORECLOSURE OR OTHERWISE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR THE NOTES, ONLY THE
SENIOR CREDITORS SHALL HAVE THE RIGHT TO RESTRICT OR PERMIT, OR APPROVE OR
DISAPPROVE, THE SALE, TRANSFER OR OTHER DISPOSITION OF THEIR RESPECTIVE
COLLATERAL.  ACCORDINGLY, SHOULD A SENIOR CREDITOR ELECT TO EXERCISE ITS RIGHTS
AND REMEDIES WITH RESPECT TO ANY OF THE COLLATERAL, SUCH SENIOR CREDITOR MAY
PROCEED TO DO SO WITHOUT REGARD TO ANY INTEREST OF THE SECURED PARTIES, AND THE
SECURED PARTIES WAIVE ANY CLAIMS THAT THEY MAY HAVE AGAINST SENIOR CREDITORS FOR
ANY DISPOSITION OF THE COLLATERAL.  IN THE EVENT SECURED PARTY RECEIVES THE
PROCEEDS OF ANY COLLATERAL IN WHICH A SENIOR CREDITOR HAS A LIEN OR SECURITY
INTEREST, SUCH SECURED PARTY SHALL BE DEEMED TO HOLD ALL OF SUCH PROCEEDS IN
TRUST FOR THE BENEFIT OF SENIOR CREDITOR UNTIL ALL SECURED OBLIGATIONS TO THE
SENIOR CREDITOR ARE PAID IN FULL. A SECURED PARTY SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE APPLICABLE SENIOR CREDITOR, BE PERMITTED TO ENFORCE ANY
RIGHTS OR EXERCISE ANY REMEDIES WITH RESPECT TO THE COLLATERAL IN WHICH A SENIOR
CREDITOR HAS A SECURITY INTEREST OR LIEN (INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO TAKE ANY ACTION TO FORECLOSE, REPOSSESS, MARSHALL, CONTROL OR EXERCISE
ANY REMEDIES WITH RESPECT TO THE COLLATERAL), SO LONG AS ANY OBLIGATION TO A
SENIOR CREDITOR SECURED BY SUCH COLLATERAL SHALL CONTINUE TO EXIST.  UPON THE
REQUEST OF A HOLDER OR PROSPECTIVE HOLDER OF SENIOR INDEBTEDNESS, EACH SECURED
PARTY WILL EXECUTE ANY REASONABLE WRITTEN AFFIRMATION, IN FAVOR OF SUCH HOLDER
OR PROSPECTIVE HOLDER, OF THE PROVISIONS OF THIS PARAGRAPH AND/OR THE PROVISIONS
OF SECTION 13 OF THE NOTES.  IN ADDITION, EACH SECURED PARTY HEREBY AGREES TO
COMPLY WITH THE PROVISIONS OF SECTION 13 OF THE NOTES, INCLUDING WITHOUT
LIMITATION PARAGRAPHS (B) AND (C) THEREOF.


 


9.             COLLATERAL AGENT.  PURSUANT TO A COLLATERAL AGENT AGREEMENT OF
EVEN DATE HEREWITH AMONG THE INVESTORS, AGENT, AND BORROWER, THE INVESTORS HAVE
DESIGNATED AGENT AS THEIR ADMINISTRATIVE AGENT WITH RESPECT TO THE COLLATERAL
UPON THE TERMS AND CONDITIONS SET FORTH IN SAID AGREEMENT.


 


10.           APPLICATION OF PROCEEDS.  THE PROCEEDS OF ANY COLLECTION OR SALE
OF COLLATERAL, AS WELL AS ANY COLLATERAL CONSISTING OF CASH, SHALL BE APPLIED BY
THE AGENT AS FOLLOWS:


 

FIRST, to the payment of all reasonable costs and expenses incurred by the Agent
in connection with such collection or sale or otherwise in connection with this
Agreement or any of the Obligations, including, but not limited to, all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Agent hereunder on behalf of the Borrower
and any other reasonable costs or expenses incurred in connection with the
exercise of any right or remedy hereunder;

 

8

--------------------------------------------------------------------------------


 

SECOND, pro rata to the payment in full of accrued interest, and then
outstanding principal in respect of any amount of the Notes outstanding (pro
rata as among the Investors in accordance with the principal amount of the Notes
held by them);

 

THIRD, to the Borrower, its successors and assigns, or as a court of competent
jurisdiction may otherwise direct.

 


11.           SECURITY INTEREST ABSOLUTE. ALL RIGHTS OF THE AGENT HEREUNDER, THE
SECURITY INTEREST, AND ALL OBLIGATIONS OF THE BORROWER HEREUNDER, SHALL BE
ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF (I) ANY PARTIAL INVALIDITY OR
UNENFORCEABILITY OF THE NOTES, ANY OTHER AGREEMENT WITH RESPECT TO ANY OF THE
OBLIGATIONS OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY OF THE
FOREGOING, (II) ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER
OF OR CONSENT TO ANY DEPARTURE FROM THE NOTES OR ANY OTHER AGREEMENT OR
INSTRUMENT, (III) ANY EXCHANGE, RELEASE OR NONPERFECTION OF ANY OTHER
COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO OR DEPARTURE
FROM ANY GUARANTEE, FOR ALL OR ANY OF THE OBLIGATIONS, OR (IV) ANY OTHER
CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR
DISCHARGE OF THE BORROWER IN RESPECT OF THE OBLIGATIONS OR IN RESPECT OF THIS
AGREEMENT.


 


12.           MISCELLANEOUS.  THIS AGREEMENT CAN BE WAIVED, MODIFIED, AMENDED,
TERMINATED OR DISCHARGED, AND THE SECURITY INTEREST CAN BE RELEASED, ONLY
EXPLICITLY IN A WRITING SIGNED BY THE PARTY AGAINST WHOM SUCH WAIVER,
MODIFICATION, AMENDMENT, TERMINATION, DISCHARGE OR RELEASE IS SOUGHT TO BE
ENFORCED. MERE DELAY OR FAILURE TO ACT SHALL NOT PRECLUDE THE EXERCISE OR
ENFORCEMENT OF ANY OF THE SECURED PARTIES’ RIGHTS OR REMEDIES. ALL RIGHTS AND
REMEDIES OF A SECURED PARTY SHALL BE CUMULATIVE AND MAY BE EXERCISED SINGULARLY
OR CONCURRENTLY AND THE EXERCISE OR ENFORCEMENT OF ANY ONE SUCH RIGHT OR REMEDY
SHALL NEITHER BE A CONDITION TO NOR BAR THE EXERCISE OR ENFORCEMENT OF ANY
OTHER.  THE SECURED PARTIES SHALL NOT BE OBLIGATED TO PRESERVE ANY RIGHTS
BORROWER MAY HAVE AGAINST PRIOR PARTIES, TO REALIZE ON THE COLLATERAL AT ALL OR
IN ANY PARTICULAR MANNER OR ORDER, OR TO APPLY ANY CASH PROCEEDS OF THE
COLLATERAL IN ANY PARTICULAR ORDER OF APPLICATION. THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF BORROWER AND THE SECURED PARTIES AND
THEIR RESPECTIVE PARTICIPANTS, SUCCESSORS, AND PERMITTED ASSIGNS AND SHALL TAKE
EFFECT WHEN SIGNED BY BORROWER AND THE SECURED PARTIES, AND BORROWER WAIVES
NOTICE OF SECURED PARTIES’ ACCEPTANCE HEREOF; PROVIDED, HOWEVER, THAT THE
SECURED PARTIES’ RIGHTS HEREUNDER MAY NOT BE TRANSFERRED OR ASSIGNED TO ANY
THIRD PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF BORROWER.  THIS AGREEMENT SHALL
BE GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PROVISIONS. IF ANY PROVISION OR APPLICATION OF THIS AGREEMENT
IS HELD UNLAWFUL OR UNENFORCEABLE IN ANY RESPECT, SUCH ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT OTHER PROVISIONS OR APPLICATIONS WHICH CAN BE
GIVEN EFFECT AND THIS AGREEMENT SHALL BE CONSTRUED AS IF THE UNLAWFUL OR
UNENFORCEABLE PROVISION OR APPLICATION HAD NEVER BEEN CONTAINED HEREIN OR
PRESCRIBED HEREBY. ALL REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT SHALL SURVIVE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE CREATION AND PAYMENT OF THE OBLIGATIONS.


 


13.           NOTICES.  ANY NOTICES OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED
PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY ELECTRONIC MAIL OR FACSIMILE
(PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY
GENERATED AND

 

9

--------------------------------------------------------------------------------


 


KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH
AN OVERNIGHT COURIER SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:


 

If to the Company:

 

Liquidmetal Technologies, Inc.
30452 Esperanza
Rancho Santa Margarita, California  92688
Facsimile: 949-635-2188
Attention:  Tony Chung, CFO
Email:  Tony.Chung@Liquidmetal.com

 

with a copy to (which shall not constitute notice):

 

Foley & Lardner LLP

100 North Tampa Street, Suite 2700

Tampa, Florida 33602

Facsimile:  813-221-4210

Attention: Curt P. Creely

 

If to the Agent to:

 

WC Collateral Agent LLC

450 7th Avenue, Suite 509

New York, NY 10123

 

with a copy to (which shall not constitute notice):

 

Gersten Savage LLP

600 Lexington Avenue, 9th Floor

New York, NY   10022

Facsimile:                                            (212) 980-5192

Attention:                                       David E. Danovitch, Esq.

Email:                                                                
ddanovitch@gerstensavage.com

 

If to a Investor, to its address, electronic mail address, or facsimile number
set forth on the Schedule 1 hereto, or to such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 


14.           WAIVER OF JURY TRIAL:  BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT BORROWER MAY 


 


10

--------------------------------------------------------------------------------



 


HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO
BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. 
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE SECURED PARTIES ENTERING INTO
THIS AGREEMENT.


 


15.           TERMINATION.  THIS AGREEMENT AND THE SECURITY INTEREST SHALL
TERMINATE WHEN ALL THE OBLIGATIONS HAVE BEEN FULLY AND INDEFEASIBLY PAID IN
FULL, AT WHICH TIME THE AGENT SHALL EXECUTE AND DELIVER TO THE BORROWER ALL
UNIFORM COMMERCIAL CODE TERMINATION STATEMENTS AND SIMILAR DOCUMENTS WHICH THE
BORROWER SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION; PROVIDED,
HOWEVER, THAT ALL INDEMNITIES OF THE BORROWER CONTAINED IN THIS AGREEMENT SHALL
SURVIVE, AND REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF, THE
TERMINATION OF THIS AGREEMENT FOR A PERIOD OF SIX (6) MONTHS FOLLOWING THE
TERMINATION OF THIS AGREEMENT.


 

*** Signatures on following page(s) ***

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Security
Agreement as of the date and year first written above.

 

 

AGENT:

 

 

 

WC COLLATERAL AGENT LLC

 

 

 

By: 

/s/ Nelson Obus

 

Name: Nelson Obus

 

Title: President

 

 

 

 

 

BORROWER:

 

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

By: 

/s/ Tony Chung

 

Name:

Tony Chung

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

COUNTERPART SIGNATURE PAGE
TO SECURITY AGREEMENT

 

DATED MAY 1, 2009,
AMONG LIQUIDMETAL TECHNOLOGIES, INC.,
THE “AGENT” INDENTIFIED THEREIN AND
THE “INVESTORS” IDENTIFIED THEREIN

 

The undersigned hereby executes and delivers the Security Agreement to which
this Signature Page is attached, which, together with all counterparts of the
Security Agreement and Signature Pages of the Borrower, Agent, and other
“Investors” under the Security Agreement, shall constitute one and the same
document in accordance with the terms of the Security Agreement.

 

 

INVESTORS:

 

 

 

/s/ Fort Mason Master, LP

 

 

 

/s/ Fort Mason Partners, LP

 

 

 

/s/ The Tail Wind Fund Ltd.

 

 

 

/s/ Solomon Strategic Holdings, Inc.

 

 

 

/s/ Castlerigg Master Investments Ltd.

 

 

 

/s/ Diamond Opportunity Fund, LLC

 

 

 

/s/ Rockmore Investment Master Fund Ltd.

 

 

 

/s/ BridgePointe Master Fund Ltd.

 

 

 

/s/ Iroquois Master Fund

 

 

 

/s/ Rodd Friedman

 

 

 

/s/ Myron Neugeboren

 

 

 

/s/ Ed Neugeboren

 

 

 

/s/ Wynnefield Partners Small Cap Value LP

 

 

 

/s/ Wynnefield Partners Small Cap Value LP I

 

 

 

/s/ Wynnefield Small Cap Value Offshore Fund, Ltd.

 

--------------------------------------------------------------------------------


 

 

/s/ Vestal Venture Capital

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO SECURITY AGREEMENT

 

“INVESTORS”

 

Buyer

 

Address, E-Mail
and Facsimile
Number

 

Principal Amount
of Notes

 

Legal
Representative’s
Address and
Facsimile Number

Fort Mason Master, LP

 

580 California Street
Suite 1925
San Francisco, CA 94104
(415) 288-8113

 

$

 910,341.27

 

 

 

 

 

 

 

 

 

 

Fort Mason Partners, LP

 

580 California Street
Suite 1925
San Francisco, CA 94104
(415) 288-8113

 

$

 59,035.02

 

 

 

 

 

 

 

 

 

 

Tail Wind Fund Ltd.

 

c/o Tail Wind Advisory and Management Ltd
767 Third Avenue, 6th Floor
New York, NY 10017
(212) 676-5665

 

$

 1,060,151.56

 

Peter J. Weisman, PC
767 Third Avenue, 6th Floor
New York, NY 10017
(212) 676-5665

 

 

 

 

 

 

 

 

Solomon Strategic Holdings Inc.

 

c/o Tail Wind Advisory and Management Ltd
767 Third Avenue, 6th Floor
New York, NY 10017
(212) 676-5665

 

$

 212,030.29

 

Peter J. Weisman, PC
767 Third Avenue, 6th Floor
New York, NY 10017
(212) 676-5665

 

 

 

 

 

 

 

 

Castlerigg Master Investments Ltd.

 

c/o Sandell Asset Management Corporation
40 West 57th Street
26th Floor
New York, NY 10019
(212) 603-5710

 

$

 1,696,242.47

 

 

 

 

 

 

 

 

 

 

Diamond Opportunity Fund

 

500 Skokie Blvd, Suite 310
Northbrook, IL 60062
(847) 919-4410

 

$

 277,368.60

 

 

 

 

 

 

 

 

 

 

Rockmore Investment Master Fund Ltd.

 

150 East 58th Street, 28th Floor
New York, NY 10155
(212) 258-2315

 

$

 848,121.24

 

 

 

 

 

 

 

 

 

 

BridgePointe Master Fund Ltd.

 

c/o Roswell Capital Partners
1120 Sanctuary Parkway
Suite 325
Alpharetta, GA 30004
(770) 777-5844

 

$

 615,934.03

 

 

 

 

 

 

 

 

 

 

Iroquois Master Fund

 

641 Lexington Avenue
26th Floor
New York, NY 10022
(212) 207-3452

 

$

 161,562.72

 

 

 

--------------------------------------------------------------------------------


 

Rodd Friedman

 

93 Hillspoint Road
Westport, CT 06880
(203) 663-1303

 

$

 48,104.98

 

 

 

 

 

 

 

 

 

 

Myron Neugeboren

 

P.O. Box 1410
Lakeville, Ct 06309
(860) 435-2603

 

$

 9,339.72

 

 

 

 

 

 

 

 

 

 

Ed Neugeboren

 

282 New Norwalk Road
New Canaan, CT 06840
(212) 618-0202

 

$

 6,493.26

 

 

 

 

 

 

 

 

 

 

Wynnefield Partners Small Cap Value LP

 

450 Seventh Avenue
Suite 509
New York, NY 10123
(212) 760-0824

 

$

 359,539.32

 

 

 

 

 

 

 

 

 

 

Wynnefield Partners Small Cap Value LP I

 

450 Seventh Avenue
Suite 509
New York, NY 10123
(212) 760-0824

 

$

 470,825.34

 

 

 

 

 

 

 

 

 

 

Wynnefield Small Cap Value Offshore

 

450 Seventh Avenue
Suite 509
New York, NY 10123
(212) 760-0824

 

$

 453,704.41

 

 

 

 

 

 

 

 

 

 

Vestal Venture Capital

 

6471 Enclave Way
Boca Raton, FL 33496
(561) 912-9979

 

$

 311,205.78

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(B)

 

The security interest in favor of Hana Financial, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Collateral Location:

 

30452 Esperanza, Rancho Santa Margarita, California, 92688, USA

 

Federal Employer Identification Number:

 

33-0264467

 

--------------------------------------------------------------------------------


 

Patents Described in Section 4(d):

 

Title of Patent

 

US Patent Number

 

Porous Amorphous Alloy for Catalysts

 

4,608,319

 

Materials Transformable (Armacore)

 

4,725,512

 

WC Containing Coating

 

5,030,519

 

Be Containing Alloys (Compositon)

 

5,288,344

 

Be Containing Alloys (Method)

 

5,368,659

 

Joining Using Bulk Alloys

 

5,482,580

 

Composites of Bulk Alloy (Method)

 

5 567 251

 

Diamond Composites of Bulk Alloys

 

5,567,532

 

Zr-T-Ni-Cu Bulk Alloys (-101 Series)

 

5,618,359

 

Ti-Containing Hard-Facing Coating

 

5,695,825

 

Die-Casting of Bulk Alloys

 

5,711,363

 

Quinary Bulk Alloys (-105 type)

 

5 735 975

 

Torsional Spring of Bulk Alloys

 

5,772,803

 

Casting of Zr-base Bulk Alloys

 

5,797,443

 

Composites of Bulk Alloy (Article)

 

5,866,254

 

Die-Forming (Molding) of Bulk Alloys

 

5,896,642

 

Apparatus for Hard-Facing Coating

 

5,942,289

 

Replication with Bulk Alloys

 

5,950,704

 

Composite Kinetic Energy Penetrator

 

6,010,580

 

Vacuum Die-Casting

 

6,021,840

 

Zirconia Containing Coating

 

6,376,091

 

Shaped-Charge Projectiles

 

6,446,558

 

Casting of Amorphous Metallic Parts (Hot Mold Quenching)

 

6,620,264

 

Yttrium Addition (Chinese Group)

 

6,682,611

 

Golf Club Made of Bulk Alloy

 

6,685,577

 

Centrifugal-Method

 

6,695,936

 

In-Situ Ductile Composite

 

6,709,536

 

Metal Frame

 

6,771,490

 

Joining by Casting

 

6,818,078

 

Gliding Boards

 

6,843,496

 

Forming Molded Articles

 

6,875,293

 

Cutting Tools

 

6,887,586

 

Improving Bulk Alloys

 

7,008,490

 

Thermoplastic Casting (TPC)

 

7,017,645

 

Foamed Structures

 

7,073,560

 

Encapsulated Ceramic Armor

 

7,157,158

 

Investment Casting of Bulk-Solidifying Amorphous Alloys

 

7,293,599

 

Retractable Memory Stick

 

D563,954

 

Bulk Amorphous Refractory Glasses Based on the NI-NB-SN Ternary Alloy System

 

7,368,022

 

Golf Club Made of Bulk-Solidifying Amorphous Metal

 

7,357,731

 

Jewelry Made of Precious Amorphous Metal and Method of Making Such Articles

 

7,412,848

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Collateral

 

The term “Collateral” shall mean the following assets of the Borrower:

 

(a)           All “accounts,” as that term is defined in Article 9 of the
Uniform Commercial Code, as in effect in the State of New York (“UCC”),
including, without limitation, every right to payment for goods or other
property of any kind sold or leased or for services rendered or for any other
transaction, whether or not the right to payment has been earned by performance,
and including without limitation every account receivable, all purchase orders,
all interest in goods the sale or lease of which gives rise to the right to
payment (including returned or repossessed goods and unpaid seller’s rights),
and the rights pertaining to such goods, including the right to stoppage in
transit, every right to payment under any contract, and every lien, guaranty, or
security interest that secures a right to payment for any of the foregoing
(“Accounts”);

 

(b)           All chattel paper, consisting of a writing or writings evidencing
both a monetary obligation and a security interest in or lease of goods,
together with any guarantees, letters of credit, and other security therefore
(“Chattel Paper”);

 

(c)           All “deposit accounts,” as defined in the UCC (“Deposit
Accounts”);

 

(d)           All “inventory” of whatever kind, as that term is used in the UCC,
including without limitation all goods held by the Borrower for sale or lease,
goods furnished or to be furnished under a contract for service, and supplies,
packaging, raw materials, goods in transit, work-in-process, and materials used
or consumed or to be used or consumed in the Borrower’s business, or in the
processing, packaging, or shipping of same, all finished goods, and all
property, the sale or lease of which has given rise to Accounts, Chattel Paper,
or Instruments, and that has been returned to the Borrower or repossessed by the
Borrower or stopped in transit, and all warranties and related claims, credits,
setoffs, and other rights of recovery with respect to any of the foregoing
(“Inventory”);

 

(e)           All “equipment,” as that term is used in the UCC, including
without limitation all equipment, machinery, and other property held for use in
or purchased for the Borrower’s business, together with all increases, parts,
fittings, accessories, repair equipment, and special tools now or later affixed
to, or used in connection with, that property, all transferable rights of the
Borrower to the licenses and warranties (express and implied) received from the
sellers and manufacturers of the foregoing property, all related claims,
credits, setoffs, and other rights of recovery (“Equipment”);

 

(f)            All “instruments,” including without limitation every instrument
of any kind, as that term is used in the UCC, and includes every promissory
note, negotiable instrument, certificated security, or other writing that
evidences a right to payment of money, that is not a lease or security
agreement, and that is transferred in the ordinary course of business by
delivery with any necessary assignment or indorsement (“Instruments”);

 

--------------------------------------------------------------------------------


 

(g)           “Investment property,” as that term is defined in the UCC
(“Investment Property”);

 

(h)           All documents, including without limitation any paper that is
treated in the regular course of business as adequate evidence that the person
in possession of the paper is entitled to receive, hold, and dispose of the
goods the paper covers, including warehouse receipts, bills of lading,
certificates of title, and applications for certificates of title;

 

(i)            All “general intangibles” of any kind, as that term is used in
the UCC, and includes without limitation all intangible personal property other
than Accounts, Documents, Instruments, and Chattel Paper, and includes without
limitation money, contract rights, corporate or other business records, deposit
accounts, inventions, designs, formulas, Patents (as defined in Section 2 of
this Agreement), service marks, trademarks, trade names, trade secrets,
engineering drawings, goodwill, rights to prepaid expenses, registrations,
franchises, copyrights, licenses, customer lists, computer programs and other
software, source code, tax refund claims, royalty, licensing and product rights,
all claims under guarantees, security interests or other security held by or
granted to Borrower to secure payment of any of the Accounts by an Account
Debtor, all indemnification rights, and rights to retrieval from third parties
of electronically processed and recorded data pertaining to any Collateral,
things in action, items, checks, drafts, and orders in transit to or from
Borrower, credits or deposits of Borrower (whether general or special) that are
held by Secured Parties (“General Intangibles”)

 

(j)            “Supporting obligations,” as that term is defined in the UCC
(“Supporting Obligations”); and

 

(k)           To the extent not listed above in this Exhibit A as original
collateral, proceeds and products of the foregoing.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SECURITY AGREEMENT

 

(PATENTS)

 

WHEREAS, LIQUIDMETAL TECHNOLOGIES, INC., a Delaware corporation (herein referred
to as “Borrower”), owns the letters patent, and/or applications for letters
patent, of the United States, more particularly described on Schedule A annexed
hereto as part hereof (the “Patents”);

 

WHEREAS, Borrower is obligated to WC Collateral Agent LLC, as agent (herein
referred to as the “Secured Party”) for the Investors named in those certain
Secured Convertible Notes dated as of the date hereof issued by the Borrower
(each such note, as amended, modified or supplemented from time to time in
accordance with its terms, shall collectively be referred to as the “Note”) and
Borrower has entered into a Security Agreement dated the date hereof (the
“Agreement”) in favor of Secured Party; and

 

WHEREAS, pursuant to the Agreement, Borrower has assigned to Secured Party, and
granted to Secured Party a security interest in, all right, title and interest
of Borrower in and to the Patents, together with any reissue, continuation,
continuation-in-part or extension thereof, and all proceeds thereof, including,
without limitation, any and all causes of action which may exist by reason of
infringement thereof for the full term of the Patents (the “Collateral”), to
secure the prompt payment, performance and observance of the Obligations, as
defined in the Agreement;

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Borrower does hereby further assign unto Secured Party and grant
to Secured Party a security interest in, the Collateral to secure the prompt
payment, performance and observance of the Obligations.

 

Borrower does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the assignment of the security interest in the
Collateral made and granted hereby are more fully set forth in the Agreement,
the terms and provisions of which are hereby incorporated herein by reference as
if fully set forth herein.

 

Secured Party’s address is 450 7th Avenue, Suite 509, New York, NY 10123

 

IN WITNESS WHEREOF, Borrower has caused this Agreement to be duly executed by
its officer thereunto duly authorized as of the      day of              2009.

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

By: 

 

 

Name: 

 

 

Title: 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ACCOUNT CONTROL AGREEMENT

 

--------------------------------------------------------------------------------